     Case 2:20-cv-09087-TJH-SP Document 10 Filed 11/25/20 Page 1 of 2 Page ID #:96



 1 Lincoln D. Bandlow, Esq. (CA #170449)
      lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
      1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
      Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
      Strike 3 Holdings, LLC
 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11 STRIKE 3 HOLDINGS, LLC,                      Case Number: 2:20-cv-09087-TJH-SP
12                      Plaintiff,              NOTICE OF ERRATA
                                                REGARDING DKT. NO. 9 FILING
13 vs.                                          MADE IN ERROR
14 JOHN DOE subscriber assigned IP
      address 47.34.222.102,
15
                        Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                       Notice of Errata
                                                            Case No. 2:20-cv-09087-TJH-SP
     Case 2:20-cv-09087-TJH-SP Document 10 Filed 11/25/20 Page 2 of 2 Page ID #:97



 1         PLEASE TAKE NOTICE that on November 25, 2020, Strike 3 Holdings,
 2 LLC (“Strike 3”) filed a intended to file a Motion for Leave to Serve a Third-Party

 3 Subpoena Prior to a Rule 26(f) Conference. See Dkt. No. 9. Unfortunately,

 4 Plaintiff inadvertently filed the documents for said motion from another matter

 5 pending before this Court. Plaintiff will file an amended Motion for Leave to

 6 Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference, and requests that

 7 Dkt. No. 9 be either stricken from the record or disregarded. Strike 3 apologizes

 8 for the inadvertent error.

 9
      Date: November 25, 2020              Respectfully submitted,
10

11
                                           By: /s/ Lincoln Bandlow
12                                         Lincoln Bandlow, Esq.
                                           Law Offices of Lincoln Bandlow, P.C.
13
                                           Attorney for Plaintiff
14                                         Strike 3 Holdings, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1

                                       Notice of Errata
                                                             Case No. 2:20-cv-09087-TJH-SP
